Citation Nr: 1829035	
Decision Date: 05/22/18    Archive Date: 06/05/18

DOCKET NO.  14-28 644A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Baltimore, Maryland


THE ISSUES

1. Entitlement to an increased rating for anxiety disorder currently 50 percent disabling.

2. Entitlement to rating in excess of 10 percent for traumatic brain injury (TBI) with vertigo.

3. Entitlement to service connection for left hip disability.

4. Entitlement to service connection for right hip disability.

5. Entitlement to service connection for left ankle disability.

6. Entitlement to service connection for hypertension.

7. Entitlement to service connection for a testicular disability.

8. Entitlement to service connection for lingual paralysis.

9.  Entitlement to service connection for scalp neuropathy.

10. Entitlement to service connection for left upper extremity tremor.

11. Entitlement to service connection for left lower extremity neuropathy.

12. Entitlement to service connection for bilateral eye mild myopic refractive error and photophobia (claimed as bilateral visual condition).

13. Entitlement to an increased evaluation of the cervical spine strain rated at 0 percent prior to February 2015 and 10 percent after.

14. Entitlement to an increased evaluation of thoracolumbar spine degenerative joint disease currently 10 percent disabling.

15. Entitlement to an increased evaluation of migraines currently 10 percent disabling.

16.  Entitlement to an increased evaluation of bilateral eye pinguecula currently 0 percent disabling.

17.  Entitlement to an increased evaluation of a bilateral sensorineural hearing loss disability, currently at 0 percent.


REPRESENTATION

Veteran represented by:	Jeany Mark, Attorney at Law






INTRODUCTION

The Veteran served on active duty from July 2007 to February 2013 in the U.S. Marines as a Mortarman.  The Veteran served in Afghanistan and Iraq.  He received a Combat Action Ribbon and a Navy Unit Commendation.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from May 2013 and June 2013 rating decisions of the Regional Office (RO) of the Department of Veterans Affairs (VA) in Winston-Salem, NC.  Current jurisdiction is with the Baltimore, Maryland RO.

The Veteran previously requested a hearing with the Board, but this request was withdrawn by the Veteran's representative in a letter dated in March 2018.

The issues of bilateral eye mild myopic refractive error and photophobia, degenerative disease of the cervical spine and thoracolumbar spine, migraine headaches, bilateral eye pinguecula, left lower extremity neuropathy, and a bilateral sensorineural hearing loss disability are addressed in the REMAND portion of the decision below and are REMANDED to the AOJ.


FINDINGS OF FACT

1. Anxiety disorder has been manifested by total occupational and social impairment for the entire period of the appeal.

2. Throughout the appellate period, TBI has been manifested by no greater than Level I impairment of any cognitive function. 

3.  The Veteran does not have a current bilateral hip disability. 

4.  The Veteran does not have a disability associated with hypertension.

5.  The Veteran does not have a current testicle disability.

6.  The Veteran does not have a disability associated with lingual paralysis.

7.  The Veteran does not have a disability associated with scalp neuropathy.

8.  The Veteran does not have a disability associated with left upper extremity tremor.


CONCLUSIONS OF LAW

1.  The criteria for a rating of 100 percent for an anxiety disorder have been met.  38 U.S.C. § 1155 (2012); C.F.R. §§ 3.321, 4.1, 4.3, 4.7, 4.125, 4.126, 4.130, Diagnostic Code 9413 (2017).

2.  The criteria for an initial rating in excess of 10 percent for TBI are not met.  38 U.S.C. §§ 1155 (2012); 38 C.F.R. §§ 3.102, 3.321, 4.1, 4.3, 4.7, 4.14, 4.124a, DC 8045 (2017).

3.  A bilateral hip disability was not incurred in service.  38 U.S.C. § 1110 (2012); 38 C.F.R. §§ 3.102, 3.303, 3.304 (2017).

4.  Hypertension was not incurred in service.  38 U.S.C. § 1110 (2012); 38 C.F.R. §§ 3.102, 3.303, 3.304 (2017).

5. A testicular disability was not incurred in service.  38 U.S.C. § 1110 (2012); 38 C.F.R. §§ 3.102, 3.303, 3.304 (2017).

6.  Lingual paralysis was not incurred in service.  38 U.S.C. § 1110 (2012); 38 C.F.R. §§ 3.102, 3.303, 3.304 (2017).

7.  Scalp neuropathy was not incurred in service.  38 U.S.C. § 1110 (2012); 38 C.F.R. §§ 3.102, 3.303, 3.304 (2017).

8. A left upper extremity tremor disability was not incurred in service.  38 U.S.C. § 1110 (2012); 38 C.F.R. §§ 3.102, 3.303, 3.304 (2017).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (2012); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2017). 

The Veteran and his representative have not raised any argument(s) with respect to the adequacy of notice and assistance.  See Scott v. McDonald, 789 F.3d 1375, 1381 (Fed. Cir. 2015) (holding that "the Board's obligation to read filings in a liberal manner does not require the Board . . . to search the record and address procedural arguments when the veteran fails to raise them before the Board."); Dickens v. McDonald, 814 F.3d 1359, 1361 (Fed. Cir. 2016) (applying Scott to a duty to assist argument).  Therefore, the appeal may be considered on the merits.

Rating Principles

Disability ratings are determined by applying the criteria set forth in the VA Schedule for Rating Disabilities (Rating Schedule), found in 38 C.F.R., Part 4.  The ratings are intended to compensate impairment in earning capacity due to a service-connected disease or injury.  38 U.S.C § 1155; 38 C.F.R. § 4.1.  

If the evidence for and against a claim is an equipoise, the claim will be granted.  A claim will be denied only if the preponderance of the evidence is against the claim.  See 38 U.S.C. § 5107; 38 C.F.R. § 3.102; Gilbert v. Derwinksi, 1 Vet. App. 49, 56 (1990).  Any reasonable doubt regarding the degree of disability is resolved in favor of the Veteran.  38 C.F.R. § 4.3.  Where there is question as to which of the two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.  

Staged ratings, however, are appropriate when the factual findings show distinct time periods where the service-connected disability exhibits symptoms that would warrant different ratings.  See Hart v. Mansfield, 21 Vet. App. 505 (2007).  The determination of whether an increased evaluation is warranted is based on review of the entire evidence of record and the application of all pertinent regulations.  See Schafrath v. Derwinski, 1 Vet. App. 589 (1991).

The analysis below focuses on the most salient and relevant evidence and on what this evidence shows or fails to show.  The Veteran should not assume that the Board has overlooked pieces of evidence that are not specifically discussed herein.  See Timberlake v. Gober, 14 Vet. App. 122 (2000).  

Anxiety Disorder

The Veteran is currently rated at 50 percent for his anxiety disorder and seeks a higher rating. 

The Veteran has been diagnosed with PTSD and other mental health disorders as well as anxiety disorder.  A single acquired psychiatric disorder is rated under the same criteria, whether diagnosed as PTSD, anxiety disorder, depression, or another acquired psychiatric disorder.  The focus is on impact on functioning (social and occupational impairment). 

Psychiatric disorders are rated under the General Rating Formula for Mental Disorders, and the criteria under this formula shall be considered no matter what diagnostic code is assigned.  Here, DC 9413 contemplates the Veteran's psychiatric symptoms; the Board concludes that the Veteran is appropriately rated under the General Rating Formula for Mental Disorders.

The General Rating Formula for Mental Disorders provides that mental disorders are to be rated under 38 C.F.R. § 4.130 as follows:

50 percent disabled for occupational and social impairment with reduced reliability and productivity due to such symptoms as: flattened effect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short and long-term memory (e.g., retention of only highly learned material, forgetting to complete tasks); impaired judgment; impaired abstract thinking; disturbances of motivation and mood; difficulty in establishing and maintaining effective work and social relationships.  

70 percent disabled for occupational and social impairment, with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as: suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal  appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a work-like setting); inability to establish and maintain effective relationships.

100 percent disabled for total occupational and social impairment, due to such symptoms as: gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; memory loss for names of close relatives, own occupation, or name. 

The "such symptoms as" language of the diagnostic codes for mental disorders in 38 C.F.R. § 4.130 means "for example" and does not represent an exhaustive list of symptoms that must be found before granting the rating of that category.  See Mauerhan v. Principi, 16 Vet. App. 436, 442 (2002).  

The claim was certified to the Board in 2017 and the DSM-5 applies.  The Board notes the treatment records make reference to Global Assessment of Functioning (GAF) scores, but these scores will not be used to assign psychiatric ratings, as the DSM-5 applies.  See Golden v. Shulkin, No. 16-1208, 2018 U.S. App. Vet. Claims LEXIS 202 (U.S. Vet. App. Feb. 23, 2018)("[T]he Board should not use such evidence at all when assigning a psychiatric rating in cases where the DSM-5 applies.").

Analysis

The Veteran left service in February 2013 due to issues related to his psychiatric disorder and civilian legal charges.  Service records will be reviewed for determining severity of disability around the time of separation.  

The Veteran was engaged in a firefight while on patrol in Afghanistan and witnessed a fellow Marine being badly wounded and was nearly wounded himself.  

The Veteran had multiple in-service treatments for psychiatric issues with diagnosis of depression and PTSD compounded by attention deficit disorder.  A characteristic note is a March 2012 psychiatric evaluation by a Marine staff psychiatrist.  The Veteran reported feelings of fear and helplessness with intrusive and distressing thoughts, including distressing dreams, avoidance behavior, diminished interest in activities, feeling detached and isolating himself from friends, restricted range of affect, and passive suicidal feelings and a sense of worthlessness with difficulty staying and falling asleep.  He reported depressive symptoms, low energy, guilt, and poor concentration and decreased appetite.  He had a strained relationship with his wife, who had moved back to her family with their son, and he was having legal issues.  He denied suicidal or homicidal ideation and hallucinations (auditory, visual).  He did not have alcohol or drug abuse.  He was diagnosed with PTSD and adjustment disorder with anxiety and depressed mood.  His mental status examinations in service were largely normal.  See, e.g., February 2013 service record (noting a mental status examination with only non-normal finding being "mildly anxious").

After returning from Afghanistan, the Veteran received an administrative discharge after being charged with possession of an unlicensed handgun and reported "his mental state at the time was such that he was isolating and had sense of mind of needing to defend America from terrorist attack."  See September 2012 service treatment record.  In later treatment records, the Veteran states he bought the gun to defend himself from the Taliban in the United States.  See March 2013 VA treatment note.  The Veteran received an Under Honorable-Conditions (General) discharge in February 2013.

VA treatment records from February 2013 report the Veteran was homeless after discharge. A March 2013 mental health assessment noted depressed mood, decreased appetite, anhedonia, reported passive death wish in the last three months, with "stress almost unbearable."  The Veteran reported manic symptoms with irritable and sad mood.  He reported nightmares once a week every two months related to military combat and hitting bedmate while dreaming of fighting the enemy.  He reported hypervigilance and suspiciousness toward others, avoidance of noise, and social situations.  He described his suspiciousness as not feeling as though healthcare providers believed him.  

The examiner noted the Veteran's affect was restricted and the Veteran had disorganized thought process.  A follow up PTSD assessment note from the same month reported blunted mood, poor eye contact, and answering questions in "an abstract and tangential manner throughout the interview, at times contradicting himself."  The VA psychology intern noted the Veteran "describes diffuse/wide ranging [symptoms], including h[istory] of having difficulty readjusting from combat, having physical pains problems" and, the psychology intern diagnosed adjustment disorder with depression without a primary diagnosis of PTSD.

VA treatment records in April 2013 note that the Veteran "does appear somatically focused, somewhat concrete at times with flattening of affect, somewhat odd mannerisms, with subjective cognitive complaints."

The Veteran underwent a VA examination in April 2013 which found him to have anxiety disorder, NOS as opposed to PTSD.  The examiner found that he had anxiety, depressed mood, and occupational and social impairment with reduced reliability and productivity.  The examiner, a psychologist, did not have access the C-file or other records, but accurately recorded the Veteran's history.  It was reported that the Veteran intended to go to school.  The Veteran did not report trauma-related symptoms, except for issues with sleep (three to four hours a night) and hypervigilance.  He was cheerful, did not have depression, and mainly stayed with his family.  He reported loss of appetite (having lost 30 pounds in nine months), low energy levels, and past feeling of hopelessness.  He also had reported vague memory problems.  The examiner noted that the Veteran presented oddly: "He was difficult to understand at times.  He was very vague and his responses changed frequently.  Insight is poor, judgment is fair.  He demonstrated a preoccupation with physical issues during the clinical interview, but no clear psychiatric disorder emerge[s]."  The examiner noted mild memory problems and insomnia caused by the anxiety disorder.

VA treatment records from May 2013 to the end of the period on appeal continued to report the Veteran's symptoms, including some hopelessness, helplessness, and paranoia.  The Veteran reported flashbacks and also night sweats.  The Veteran was no longer homeless and was taking a single class at a college in July 2013, but he reported "has thoughts of hurting others."  He reported on and off again feelings of worthless and guilt.  Treatment records in March 2015 reported he no longer was in school (could not focus) and had been homeless for the last month and reported difficulty with people and feeling overwhelmed.  He reported hearing voices, having fluctuating moods, tearfulness and thought of life not being worth living.  He reported continued flashbacks, paranoia, that he "hears his thoughts."  He reported spending time with family and his son and having some interests.  Inconsistently, other notes from the same month report that his family no longer talked to him and he no longer had any friends.

A February 2015 VA contractor examination reported a diagnosis of PTSD, as well as the previous diagnosis of Anxiety Disorder, NOS.  The examiner, a psychologist, noted that "It is unclear to this evaluator why [the] Vet[eran] only received a diagnosis of Anxiety Disorder during his last evaluation" and stated he instead had PTSD and the prior diagnosis of an anxiety disorder was in error.  The examiner stated the Veteran had "[t]otal occupational and social impairment."  

The examiner stated that the Veteran had "strained relationships with his primary family, given the amount of stress he has been experiencing.  His issues with physical pain, and his difficulties with memory and concentration impact his self-care."  The examiner stated the Veteran wished to work and stated he wanted to return to the Marines although he also reported he left the Marines to spend more time with his son, which the examiner noted "may be a defensive maneuver to reduce cognitive dissonance over his having had to leave the marines."  The examiner stated the Veteran was taking online courses, but the Veteran did not believe he could pass due to "minimal" participation and attendance.  The examiner was eligible for vocational rehabilitation, but was unable to complete the paperwork and was frustrated with the process.  The Veteran was unable to give a medications list due to memory loss difficulties.  The examiner noted that she called the Veteran to obtain a list of medications, the Veteran "refused to speak with me, saying it did not sound like me on the phone.  He was paranoid and refused to reveal any information over the phone, and insisted on coming to the office" and flew into a "verbal rage."

The examiner reported that the details of his firearms charge during service were not shared by the Veteran in a coherent manner.  The examiner stated service records showed "the Veteran's mental status was very germane to the reason he was in possession of an unauthorized firearm.  At the time, he was having paranoid feelings about the Taliban and felt if he had a gun, he could fight the enemy.  He also felt that his fellow soldiers were against him[.]"  

The examiner found a stressor sufficient to be considered traumatic (witnessing another injured in combat and almost being shot himself) as well as other stressor related to service events (gun charge, friend killed in Afghanistan).  The criterion B symptoms were recurrent, involuntary, and distressing memories and dreams; flashbacks; intense or prolonged psychological distress; and "marked physiological reactions to internal or external cues that symbolize or resemble an aspect of the traumatic event."  Criterion C noted avoidance of distressing memories, thoughts, and feelings as well as avoidance of external reminders of the stressor.  Criterion D noted "persistent and exaggerated negative beliefs or expectations," negative emotions, diminished interest or participation in significant activities, feelings of detachment or estrangement, and persistent inability to experience positive emotions.  Criterion E noted irritable behavior and angry outburst, hypervigilance, exaggerated startle response, and sleep disturbance.  The examiner stated these symptoms were causing "clinically significant distress or impairment in social, occupational, or other important areas of functioning."

The examiner noted the Veteran was angry suspicious, and believed he was the subject of discrimination.  The Veteran's symptoms were depressed mood; anxiety; suspiciousness; chronic sleep impairment; mild memory loss; flattened affect; speech intermittently illogical, obscure, or irrelevant; impaired judgment, gross impairment in thought processes and communication; difficulty in adapting to stressful circumstances, including work or a work like setting; inability to establish and maintain effective relationships; suicidal ideation, and persistent delusions or hallucinations.  The exzminer also described the Veteran   as "emotional labile and during his assessment with this evaluator, often yelled and went off track into diatribes about how he was mistreated."  In the competency section, the examiner noted that the Veteran's "emotional and physical condition may interfere with his functional capacity at least to some degree."  

The examiner noted in the "remarks" section that the Veteran had "a diagnosis of PTSD, Chronic, Severe.  MMPI data supports this finding with a significant elevation on the PK scale associated with traumatic stress (PK T-Score = 90)."  The examiner noted the Veteran also had paranoid symptoms, suggestive of paranoia or Acute Delusional Disorder.  The examiner noted:

[The]  Veteran omitted from 10 to 15% of the items on Scale ANG1 (anger), likely resulting in an underestimate of the problems measured by the affected scales.  His choice not to answer these items may be significant and should be noted, especially given observations of Veteran's high anger and hostility and in light of a comment found handwritten on his paperwork suggesting Veteran may be dangerous.  

The examiner also noted "MPI-2 clinical profiles similar to the one produced by Veteran tend to be quite disturbed psychologically."  The Veteran was described as "extremely angry and suspicious that others are taking advantage of him," " aloof, detached, . . . who reacts to perceived threats by projecting and rationalizing . . . [d]ata suggests he may be overtly paranoid, with delusions and clear ideas of reference"  He also took "little responsibility for his problems, instead blaming others and harboring grudges," was "angry, argumentative," did not get along with others, and is "emotionally alienated from others" had few friends and had "disturbed social relations" with reclusive behavior and easily taken advantage of by others.  The Veteran also had a MMPI-2 pattern suggestive of "mistrusting mental health professionals" and is difficult to treat.  The examiner stated this could be the result of "a severe psychosocial stressor."  The Veteran was reportedly homeless, unemployed, and socially isolated.

An additional VA examination in May 2015 noted the Veteran had "occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks, although generally functioning satisfactorily, with normal routine behavior, self-care[,] and conversation."  The examiner, a psychologist, noted the Veteran was in transitional housing, that he was divorced and saw his son every other weekend and during summer and holidays.  He reported few friends (one friend who he sees occasionally), that he keeps to himself, and did not keep in touch with his family. He had few interests and was not currently working.  He reported attending two colleges, but stopped after one year because it was "too demanding physically and mentally."  He took medications and saw a psychiatrist once a month, but had not been hospitalized. 

Symptoms were noted as depressed mood, anxiety, chronic sleep impairment, mild memory loss, disturbances of motivation and mood, and difficulty establishing and maintaining effective work and social relationships.  The behavioral observations were extensive and reported the Veteran had "frequent irritable" and frustration, struggled with homelessness, with low appetite and energy.  He reported suicidal thoughts, but with no plan or intent and no homicidal ideation.  He reported worry about not being independent, securing house, and feelings of anger.  He endorsed a mild exaggerated startle response and jumpiness.  He had issues with maintaining attention for the last couple of years, avoidance symptoms, and avoided light and heat.  The "[r]emarks" section reported:

 	The [V]eteran meets full DSM-5 criteria for a diagnosis of Unspecified Anxiety Disorder secondary to feelings of restlessness, agitation, worry thoughts, exaggerated startle response, and sleep disturbances . . .  Symptoms of depresssion[sic], insomnia[,] and trouble concentrating (claimed as ADHD) can be considered part of the anxiety disorder and do not warrant a separate diagnosis.  No functional impairment secondary to symptoms of Unspecified       Anxiety Disorder was found.

The Veteran is competent to report his psychiatric symptoms and observations, and the Board finds these reports as to his symptoms credible although at times inconsistent. 

The Veteran is unable to succeed at school or work, despite efforts at both.  It has already been found that psychology disorders caused occupational impairment, as the Veteran was granted a TDIU for the entire period of the appeal.  The RO decision dated in May 2017 noted "review of your file shows that you are highly somatic with regards to your physical and psychiatric problems and your prognosis for being able to seek employment is guarded."  The Veteran attempted to complete college course work, including at least one class online, but was unable to continue due to issues with concentration and did not pass some or all of his courses.  The Veteran was not able to complete vocational rehabilitation paperwork.  The only question is whether the Veteran also has social impairment that is likewise "total."

Two examiners stated the Veteran's impairment was less disabling than total and another one stated that the Veteran's acquired psychiatric disorder caused total occupational and social impairment.  None of the examination reports and opinions are particularly more probative than another and all were undertaken by medical professionals.  If anything, the detail involved in the February 2015 VA contract examination gives it slightly more weight. 

Regarding the differences in examination reports, which give different conclusions regarding the extent of the impairment, it is possible that the Veteran's acquired psychiatric disorder simply manifested itself more or less severely during any given examination.  This is noted in treatment records, with a VA mental health note from January 2016 reporting the Veteran "indicated he has some days where it is easier to have more positive thoughts, whereas he will have other days when he feels almost like a different person [and] angry." 

It is also possible, as stated by the February 2015 examination, that the Veteran strongly mistrusts mental health professionals as a result of paranoia, itself part of his acquired psychiatric disorder, and is not fully or accurately describing his symptoms.  In the February 2015 contractor examination, the examining medical professional noted both underreporting of symptoms of anger and attempts to rationalize his behavior and mental health issues.  The February 2015 examination also noted that the Veteran tends to blame others, especially medical providers, "and [is] harboring grudges.  Data suggests he may be overtly paranoid, with delusions."  His acquired psychiatric disability may be making it difficult for medical providers to evaluate properly his psychiatric disability.  

In any event, the February 2015 examination noted "depressed mood; anxiety; suspiciousness; chronic sleep impairment; mild memory loss; flattened affect; speech intermittently illogical, obscure, or irrelevant; impaired judgment, gross impairment in thought processes and communication; difficulty in adapting to stressful circumstances, including work or a work like setting; inability to establish and maintain effective relationships; suicidal ideation, and persistent delusions or hallucinations" and noted the Veteran's social and occupational impairment was "total."  

Because there is a relatively equal balance of evidence both for and against a finding of 100 percent in the VA treatment records and examination, such a rating is warranted. 

The key facts are that the Veteran has been homeless on and off since he left service in 2013, did not work or go to school due to psychological issues, and had basically no social conduct besides periodic, vague, and often contradictory reports of a relationship with his son and a report of one friend at one point in time.  The Veteran was noted to be socially isolative.  The Veteran's one friend at some point stopped being his friend, the Veteran had suicidal thoughts, was no longer was in contact with his family, and was not in any type of relationship. He repeatedly reported no hobbies or activities he participated in.  He reported some type of relationship with his son, who had he said stayed with him on weekends and holidays, but this relationship is vague and does not reference a timeframe (i.e. whether this was currently the case or had been the case in the past) and seems to contradict the other evidence, which states the Veteran is homeless.   Based on some VA treatment records, it appears the Veteran may have partial custody over his son and sees his son only occasionally.  See July 2015 VA treatment record ("Has custody of son over the summer.  Staying at shelter, son is staying with patient's mother or sister.")

The Veteran has intense paranoia with hallucination or delusions, including auditory hallucinations, issues with anger, including thoughts and actions caused bey delusions and paranoia that show a tendency towards homicidal or suicidal actions.  It is possible that he is dangerous, to himself or others, and, pertinently, was discharged from the military due to criminal charges related to unlawful possession of a weapon he had purchased to protect himself from an attack by the Taliban while inside the United States.  His ex-wife also apparently took out a restraining order against the Veteran at one point and, according to the Veteran, used his psychological issues as a justification. The Veteran had fluctuating moods, delusions, and auditory hallucinations (hearing "his thoughts" as well as voices).  

VA treatment and the examinations note thoughts of suicide and thoughts of hurting others and extreme paranoia.  His suicidal thoughts were apparently frequent enough where he was given the suicide prevention hotline number.  At this point, the Veteran instructed healthcare providers to stop asking him about suicidal ideation. 

The Veteran was noted to be extremely paranoid.  He bought an unlicensed handgun to protect himself from the Taliban in the United States.  The very fact that his reason for discharge was due to unauthorized possession of a handgun to defend himself from foreign forces within the United States suggests a high degree of paranoia as well as delusions and likelihood for violence.  There are other reports in the file suggestive of delusions and paranoia.  He stated "someone [was] using his phone number."  He believed someone had setup a Facebook account in his name to impersonate him.  He frequently referenced "medical providers intentionally neglecting his care" as well as statements that he felt he was being secretly recorded, " believing "they" are "targeting and exploiting" him.  

The 2013 VA examination noted vague memory problem with odd presentation with poor insight.  He could not list his medications in the February 2015 examination and in the same examination gave a drastically different history of why he left service at odds with his service records.  The Veteran was noted to not be able to stay on track in conversation and there are reports of him giving conflicting statements in the same examination or in visits for medical treatment.  His thought content was given as "disorganized and perseverative" with thought process reported as tangential.  Non-mental health treatment records also note the Veteran has "strange affect" and "asks a lot of odd questions." See September 2016 VA treatment records.

The Veteran additionally has severe memory loss issues.  The Board notes that memory issues have been attributable to both his acquired psychiatric disorder and his TBI.  Here, as memory loss cannot be clearly attributed to either disability.  Note (1) of Diagnostic Code 8045, stated in full below, states to "assign a single evaluation under whichever set of diagnostic criteria allows for the better assignment of overall impaired functioning due to both conditions."  Here, a higher rating of 100 percent for an acquired psychiatric disorder, including as due to memory loss issues, is proper under Note 1 standard.

Finally, there is a report of general information from March 2017 reporting that the Veteran's brother was attempting to have him adjudicated as incompetent.  Although suggestive of some type of relationship with his brother, this also speaks to his inability to undertake basic social functioning required to oversee his financial health.

Although not all of the symptoms consistent with a 100 percent disability rating were evidenced, the Veteran's acquired psychiatric disorder was manifested by possible danger of hurting others or himself, extreme paranoia with delusions, social isolation, depression, anxiety, and memory loss.  Given the actual psychiatric symptoms shown in this case, the Board finds that level of overall psychiatric impairment is shown to be more consistent with a 100 percent rating. 

In coming to the above conclusion, the Board is accepting that the evidence, specifically, the findings of the VA and VA contractor examinations, is at least in equipoise regarding this matter and gives the benefit of the doubt to the Veteran.  Additionally, the evidence of file shows that the Veteran's disability picture more nearly approximates the criteria for the higher 100 percent rating compared to the lower 70 percent rating.  38 C.F.R. § 4.7.  Therefore, a 100 percent rating is warranted.

Residuals of Traumatic Brain Injury (TBI) 

The Veteran's TBI with vertigo is rated as 10 percent disabling under Diagnostic Code 8045.

Diagnostic Code 8045 states that there are three main areas of dysfunction that may result from a TBI and have profound effects on functioning: cognitive (which is common in varying degrees after a traumatic brain injury), emotional/behavioral, and physical.  Each of these areas of dysfunction may require evaluation. 

Cognitive impairment is defined as decreased memory, concentration, attention, and executive functions of the brain.  Executive functions are goal setting, speed of information processing, planning, organizing, prioritizing, self-monitoring, problem solving, judgment, decision making, spontaneity, and flexibility in changing actions when they are not productive.  Not all of these brain functions may be affected in a given individual with cognitive impairment, and some functions may be affected more severely than others.  In a given individual, symptoms may fluctuate in severity from day to day.  VA is to evaluate cognitive impairment under the table titled "Evaluation of Cognitive Impairment and Other Residuals of a Traumatic Brain Injury Not Otherwise Classified."

Subjective symptoms may be the only residual of a TBI or may be associated with cognitive impairment or other areas of dysfunction.  Subjective symptoms that are residuals of a TBI, whether or not they are part of cognitive impairment, should be evaluated under the subjective symptoms facet in the table titled "Evaluation of Cognitive Impairment and Other Residuals of a Traumatic Brain Injury Not Otherwise Classified."  However, VA is to separately evaluate any residual with a distinct diagnosis that may be evaluated under another diagnostic code, such as migraine headache or Meniere's disease, even if that diagnosis is based on subjective symptoms, rather than under the "Evaluation of Cognitive Impairment and Other Residuals of a Traumatic Brain Injury Not Otherwise Classified" table.

 VA is to evaluate emotional/behavioral dysfunction under 38 C.F.R. § 4.130 (Schedule of ratings-mental disorders) when there is a diagnosis of a mental disorder.  When there is no diagnosis of a mental disorder, VA is to evaluate emotional/behavioral symptoms under the criteria in the table titled "Evaluation of Cognitive Impairment and Other Residuals of Traumatic Brain Injury Not Otherwise Classified."  The Veteran is currently service connected for an acquired psychiatric disorder discussed above.

VA is to evaluate physical (including neurological) dysfunction based on the following list, under an appropriate diagnostic code: Motor and sensory dysfunction, including pain, of the extremities and face; visual impairment; hearing loss and tinnitus; loss of sense of smell and taste; seizures; gait, coordination, and balance problems; speech and other communication difficulties, including aphasia and related disorders, and dysarthria; neurogenic bladder; neurogenic bowel; cranial nerve dysfunctions; autonomic nerve dysfunctions; and endocrine dysfunctions.

The preceding list of types of physical dysfunction does not encompass all possible residuals of a TBI.  For residuals not listed in 38 C.F.R. § 4.124a, Diagnostic Code 8045 here that are reported on an examination, VA is to evaluate under the most appropriate diagnostic code.  Each condition is to be evaluated separately, as long as the same signs and symptoms are not used to support more than one evaluation, and combine under 38 C.F.R. § 4.25 the evaluations for each separately rated condition.  The evaluation assigned based on the "Evaluation of Cognitive Impairment and Other Residuals of a Traumatic Brain Injury Not Otherwise Classified" table will be considered the evaluation for a single condition for purposes of combining with other disability evaluations.

The table titled "Evaluation of Cognitive Impairment and Other Residuals of a Traumatic Brain Injury Not Otherwise Classified" contains 10 important facets of a traumatic brain injury related to cognitive impairment and subjective symptoms.  It provides criteria for levels of impairment for each facet, as appropriate, ranging from 0 to 3, and a 5th level, the highest level of impairment, and labeled "total."  However, not every facet has every level of severity.  The consciousness facet, for example, does not provide for an impairment level other than "total," since any level of impaired consciousness would be totally disabling.  A 100 percent evaluation is assigned if "total" is the level of evaluation for one or more facets.  If no facet is evaluated as "total," the overall percentage evaluation is assigned based on the level of the highest facet as follows: 0 = 0 percent; 1 = 10 percent; 2 = 40 percent; and 3 = 70 percent.  For example, a 70 percent evaluation is assigned if 3 is the highest level of evaluation for any facet.

The current version of Diagnostic Code 8045 contains the following notes:

Note (1):  There may be an overlap of manifestations of conditions evaluated under the table titled "Evaluation of Cognitive Impairment and Other Residuals of a Traumatic Brain Injury Not Otherwise Classified" with manifestations of a comorbid mental or neurologic or other physical disorder that can be separately evaluated under another diagnostic code.  In such cases, do not assign more than one evaluation based on the same manifestations.  If the manifestations of two or more conditions cannot be clearly separated, assign a single evaluation under whichever set of diagnostic criteria allows the better assessment of overall impaired functioning due to both conditions.  However, if the manifestations are clearly separable, assign a separate evaluation for each condition.

Note (2):  Symptoms listed as examples at certain evaluation levels in the table are only examples and are not symptoms that must be present in order to assign a particular evaluation.

Note (3):  "Instrumental activities of daily living" refers to activities other than self-care that are needed for independent living, such as meal preparation, doing housework and other chores, shopping, traveling, doing laundry, being responsible for one's own medications, and using a telephone.  These activities are distinguished from "Activities of daily living," which refers to basic self-care and includes bathing or showering, dressing, eating, getting in or out of bed or a chair, and using the toilet. 

Note (4):  The terms "mild," "moderate," and "severe" traumatic brain injury, which may appear in medical records, refer to a classification of a traumatic brain injury made at, or close to, the time of injury rather than to the current level of functioning.  This classification does not affect the rating assigned under diagnostic code 8045.

Legal Analysis

The Veteran underwent a VA examination in April 2013, which noted that the Veteran experienced a TBI with amnesia in 2012 caused by an improvised explosive device (IED).  The assessment section reported the Veteran complained of mild memory loss, "having difficulty following a conversation, recalling recent conversations, remembering names of new acquaintances, or finding words, or often misplacing items."  The Veteran had subjective symptoms of headaches, dizziness, and hypersensitivity.  Neurobehavioral symptoms record "[o]ne or more neurobehavioral effects that do not interfere with workplace interaction or social interaction" with description of "moody."  Communication section reported "Comprehension or expression, or both, of either spoken language or written language is only occasionally impaired.  Can communicate complex ideas" due to hearing loss.  Residuals were headaches, vertigo, and dizziness.  PTSD/anxiety was also noted.  A CT scan resulted in an impression of "[n]o acute intracranial process.  No significant change from prior study."  Functional impairment noted issues with going back to school due to memory declining and headaches.  For this examination, the Veteran was assigned a level 1 for subjective symptoms and a level 1 for communication.  This would warrant a 10 percent rating. 

The Veteran underwent a VA contractor examination in February 2015.  The examiner, a doctor in neurology and clinical neurophysiology, diagnosed TBI and migraine headaches and loss of consciousness due to blast exposure while deployed in Afghanistan.  The Veteran reported prior nausea and vomiting at the time with ongoing symptoms of headaches, dizziness, tinnitus, and memory loss.  On physical examination, he was alert and cooperative.  His neurological symptoms were "essentially unremarkable."  The assessment section reported the Veteran complained of mild memory loss, "having difficulty following a conversation, recalling recent conversations, remembering names of new acquaintances, or finding words, or often misplacing items."  The description section reported "short term memory impairment.  He reports that he can misplace objects at times."  The Veteran's subjective symptoms were "ongoing headaches, episodes of dizziness, and tinnitus."  All other findings were "normal" with "unremarkable" Magnetic Resonance Imaging (MRI).  For this examination, the Veteran would also be assigned a 0 for all but one facet, with a 1 for "memory, attention, concentration, executive functions facet."  This would warrant a 10 percent rating. 

VA treatment notes report "mild TBI" with memory problems and occasional falls.

The Veteran's attorney, in May 2017, sent a letter to the Board.  This letter notes the February 2015 contractor examination noted migraine headaches, but early in the examination also reported memory impairment, dizziness, and tinnitus and did not note the mental health disorder nor noted that the Veteran had "moderately impaired judgment, mild impairment of memory, and neurobehavioral effects, including social interaction." 

Diagnostic Code 8045 provides that VA should separately rate any residual with a distinct diagnosis that may be rated under another diagnostic code, such as migraine headaches or Meniere's disease, even if that diagnosis is based on subjective symptoms, rather than under the "Evaluation of Cognitive Impairment and Other Residuals of TBI Not Otherwise Classified" table.  The Veteran is already separately rated for a variety of disabilities that have distinct diagnoses, such as migraine headaches and an acquired psychiatric disorder.  Therefore, these physical and psychological complaints need not be addressed.

As noted above, memory loss is ascribed to an acquired psychiatric disorder, for which the Veteran was granted a 100 percent disability rating above.  Memory loss is contemplated by the criteria.

According to the examinations, the Veteran only has complaints that would warrant, at most, a 1 including due to intermittent dizziness and vertigo, hypersensitivity to sound or light, a level 1 impairment is for assignment based on the findings of the VA and VA contractor TBI examinations.

As the highest level of impairment shown is "1," a rating in excess of 10 percent for TBI is not warranted under Diagnostic Code 8045.   Other examinations have diagnosed separate disabilities and the RO has granted compensation for them.  As the Veteran is currently compensated at 10 percent for mild memory loss and his other symptoms have been diagnosed and evaluated granted under other diagnostic codes, no rating increase is warranted.

Accordingly, the Board finds that the criteria for a rating in excess of 10 percent for TBI with central vertigo have not been met.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990); 38 U.S.C. § 5107 (2012); 38 C.F.R. § 3.102 (2017).

The Board notes that neither the Veteran nor his representative has raised any other issues, nor have any other issues been raised by the record.  See Doucette v. Shulkin, 28 Vet. App. 366 (2017) (confirming that the Board is not required to address issues unless they are specifically raised by the claimant or reasonably raised by the evidence of record).




Service Connection

Service connection may be established for disability resulting from personal injury suffered or disease contracted in the line of duty in the active military, naval, or air service.  38 U.S.C. § 1110 (2012). 

To establish a right to compensation, a Veteran must show: (1) a current disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship, i.e., a nexus, between the claimed in-service disease or injury and the current disability.  38 C.F.R. § 3.303(a); see also Davidson v. Shinseki, 581 F.3d 1313, 1315-16 (Fed. Cir. 2009); Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004). 

In evaluating a claim, the Board must determine the value of all evidence submitted, including lay and medical evidence.  Buchanan v. Nicholson, 451 F.3d 1331, 1335 (2006).  The evaluation of evidence generally involves a three-step inquiry.  First, the Board must determine whether the evidence comes from a "competent" source.  Competent lay evidence means any evidence not requiring that the proponent have specialized education, training, or experience.  Lay evidence is competent if it is provided by a person who has knowledge of facts or circumstances and conveys matters that can be observed and described by a lay person.  38 C.F.R. § 3.159(a); Layno v. Brown, 6 Vet. App. 465, 470 (1994) (providing that a Veteran is competent to report on that of which he or she has personal knowledge).  Lay evidence can also be competent and sufficient evidence of a diagnosis if (1) the medical issue is within the competence of a layperson, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  See Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007).

If the evidence is competent, the Board must then determine if the evidence is credible, or worthy of belief.  Barr v. Nicholson, 21 Vet. App. 303, 308 (2007) (observing that once evidence is determined to be competent, the Board must determine whether such evidence is also credible).  After determining the competency and credibility of evidence, the Board must then weigh its probative value.  In this regard, the Board may properly consider internal inconsistency, facial plausibility, and consistency with other evidence submitted on behalf of the claimant.  Caluza v. Brown, 7 Vet. App. 498, 511-12 (1995).

For a medical opinion (i.e., medical evidence) to be given weight, it must be: (1) based upon sufficient facts or data; (2) be the product of reliable principles and methods; and (3) be the result of principles and methods reliably applied to the facts.  See Nieves-Rodriquez v. Peake, 22 Vet. App. 295, 302 (2008).

Service connection may also be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease or injury was incurred in service.  38 C.F.R. § 3.303(d).  

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant.  38 U.S.C. § 5107; see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).  To deny a claim on its merits, the evidence must preponderate against the claim.  Alemany v. Brown, 9 Vet. App. 518, 519 (1996).

Bilateral hip disability, Hypertension, Testicular Disability, Lingual Paralysis, 
Scalp Neuropathy, and Left Upper Extremity Tremor

For the above disabilities, the Veteran's report of medical history at separation in February 2013 noted "yes" for the following relevant areas:  bone, joint, or other deformity; numbness and tingling; impaired use of arms, legs, hands, or feet; swollen or painful joint; knee trouble; ear, noise, and throat trouble; pain or pressure in chest; and high or low blood pressure.

The section for explanations of "yes" answers reported "hip problems,"  "left side seizure," "lingual paralysis and severe neurological problems," and occasional pain in chest, and high blood pressure.  There is additional writing which is either irrelevant or illegible.

The Veteran had a February 2013 service treatment note associated with physical examination for separation, noting deep tendon reflex as normal in upper and lower extremities, with normal (5/5) strength, normal heart, cranial nerves intact, tonsils normal, and auscultation normal.  A Report of Medical Assessment at separation reported hearing impairment with balance problems, but a "health care provider comment" reported "all physical testing/MRI/CT/EMG normal findings [and] physical exam normal."  The note also listed treatment for mental health issues not relevant for service connection purposes.

An examiner's summary dated the same day as the above February 2013 treatment note reported the Veteran had been given a knee brace.  An electromyogram (EMG) and ears were normal, "all medical . . . normal.  No physical findings."  The examiner's other notes for specific disabilities only refer to anxiety or psychiatric issues or issues not on appeal here (myopia).

Hips

The Veteran had a hip and thigh examination in April 2013.  The examiner did not find a disability; the Veteran had all normal results upon examination.  The remarks section reports the Veteran "states that he does not have bilateral hip pain or bilateral hip injury.  Reviewed CT of the pelvis with and without contrast 11/30/2012:   Osseous structures are within normal limits.  No history of surgery or procedures.  No history of trauma."  The only mentions of hip issues in VA treatment documents are due to radiating pain.  Neurological disabilities are addressed in the remand section.

Hypertension

During an April 2013 VA examination, the Veteran was found to have never "been diagnosed with hypertension or isolated systolic hypertension."  He did not take blood pressure medication and his reported blood pressure readings were normal.  The Veteran's blood pressure in VA treatment records did not support, and no medical professional has found, hypertension.

Testicular Disability

An April 2013 VA Genitourinary examination note the Veteran felt "a lump in his right testis [in service]. . . [When treated in service] [t]he exam did not show any abnormality.  After [treatment with] . . . antibiotic, all scrotal discomfort was gone, and he did not feel any abnormality."  He his current symptoms were reported as "none."  He had no other relevant medical history or symptoms.  Physical examination was normal.  Summary of problems was "[e]pididymitis, resolved with antibiotic treatment, normal exam today, no adverse residual."  The examiner noted "testicle condition," but with no affects either daily or occupationally.  

The only relevant VA treatment records report "no issues" in urology notes.

Lingual Paralysis

A May 2013 VA miscellaneous neurological disorders examination reported "no lingual paralysis."  There is no mention elsewhere in post-service medical treatment records for such a disability.

Scalp Neuropathy

The "remarks" section for the headaches examination dated in April 2013 reports "no scalp neuropathy."  There is no other instance or mentions of this disability in post-service records.

Left Upper Extremity Tremor

VA examinations do not note tremors.  There are no mentions of tremors in VA treatment records.

Analysis

The threshold requirement for service connection to be granted is competent evidence of the current existence of the claimed disorder.  See Degmetich v. Brown, 104 F.3d 1328 (1997); Brammer v. Derwinski, 3 Vet. App. 223 (1992).  In reaching this conclusion, the Board uses the definition of disability as noted in Hunt v. Derwinski, 1 Vet. App. 292, 296 (1991), which stated:  "this definition comports with the everyday understanding of disability, which is defined . . . as an inability to pursue an occupation because of physical or mental impairment." See also Saunders v. Wilkie, No. 2017-1466, 2018 U.S. App. LEXIS 8467 at 13 (Fed. Cir. Apr. 3, 2018) ("[D]isability . . . refers to functional impairment of earning capacity.").  Here, there is no functional impairment, caused by pain, or anything else for that matter, reported in VA examinations or treatment records.

The evidence of record does not show any of the above disabilities for VA purposes and without this, the claim cannot succeed.  The medical evidence of record does not contain any complaints or treatment for the disabilities list above or symptoms thereof.  The Veteran himself has stated he does not have hypertension or bilateral hip disability and examiners and medical professionals have found none of the above listed disabilities.  The Board has considered the Veteran's statements, which report that he believes he has these disabilities, however, they are entitled to low probative value, as he variously denied these disabilities in examinations and was not found to have them in VA treatment records and examinations.  His inconsistent statements do not outweigh the more probative medical evidence and examinations.

In the absence of post-service disability, there can be no valid claim.  The above claims are therefore denied.  

For the foregoing reasons, the preponderance of the evidence is against the claims for service connection.  The benefit-of-the-doubt doctrine is therefore not for application, and the claims for service connection must be denied.  See 38 U.S.C. § 5107(b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49 (1990).





ORDER

Entitlement to a 100 percent rating for an acquired psychiatric disability is granted.

Entitlement to a rating in excess of 10 percent for traumatic brain injury with vertigo is denied.

Entitlement to service connection for bilateral hip disability is denied.

Entitlement to service connection for hypertension is denied.

Entitlement to service connection for testicular disability is denied.

Entitlement to service connection for lingual paralysis is denied.

Entitlement to service connection for scalp neuropathy is denied.

Entitlement to service connection for left upper extremity tremor is denied.


REMAND

A remand is necessary to provide a VA examination that complies with certain requirements identified by the U.S. Court of Appeals for Veterans Claims (Court) during the period of the appeal along with other development.

For the thoracolumbar spine degenerative joint disease and cervical spine strain, during the pendency of the appeal and following the most recent VA examination, the United States Court of Appeals for Veterans Claims (Court) held that "to be adequate, a VA examination of the joints must, wherever possible, include the results of the range of motion testing described in the final sentence of" 38 C.F.R. § 4.59.  See Correia v. McDonald, 28 Vet. App. 158 (2016).  38 C.F.R. § 4.59 (2017) states that "[t]he joints involved should be tested for pain on both active and passive motion, in weight-bearing and nonweight-bearing and, if possible, with the range of the opposite undamaged joint."  As such, pursuant to Correia, an adequate VA joints examination must, wherever possible, include range of motion testing on active and passive motion and in weight-bearing and nonweight-bearing conditions and, where possible, on the opposite joint if not damaged.  

For neuropathy of the upper and lower extremities, the VA examinations are conflicting and provide different diagnoses.  The VA contractor examination in February 2015 noted both bilateral upper and lower extremity radiculopathy, an April 2013 VA examination noted paresthesia both upper extremity and lower extremity.  Each of these included sensory and other diagnostic findings to support their conclusions.  However, the April 2013 VA examination found all relevant areas to be normal and sensory examinations and diagnostic testing did not find issues with the nerves.  Additionally, there is no corresponding SSOC that addresses the disorders after review of the examinations and treatment records noting neurological issues of the upper extremity and lower extremities. 

For the remaining rating claims, several new examinations were obtained by the VA in 2015; it is unclear if they were reviewed by the RO.  A rating decision was provided granting several disabilities which are not on appeal (right knee strain, radiculopathy of the right lower extremity, and TDIU).  An SSOC was provided regarding the increased ratings for TBI and the acquired psychiatric disability, but no SSOC has been issued for migraines, the lumbar and cervical spine back, the eyes, or hearing loss.  See 38 C.F.R. § 19.37 (2017). 

Accordingly, the case is REMANDED for the following action:

1. Obtain any outstanding and relevant VA treatment records.

2.  Schedule the Veteran for a VA examination for his cervical and thoracolumbar spine.  The claims folder must be made available to the examiner and pertinent documents should be reviewed by the examiner.  All necessary tests and studies should be accomplished, and all clinical findings should be reported in detail.  

Request that the examiner provide an assessment of the severity of the thoracolumbar spine degenerative joint disease and cervical spine strain, which includes examination and range of motion testing in weight-bearing, and nonweight-bearing, passive and active ranges of motion testing.  

The examiner should be asked to note any additional functional loss, including in terms of additional degrees of limitation of motion (to the extent feasible) due to any weakened movement, excess fatigability, incoordination, or pain on use.  

If flare-ups are reported or noted, the examiner should likewise note any additional functional limitation.  If flare-ups are not present at the time of the examination, the examiner is requested to elicit relevant information as to the Veteran's flares or ask him to describe the additional functional loss, if any, he suffered during flares and then estimate the Veteran's functional loss due to flares based on all the evidence of record or explain why he or she cannot do so.

If the examiner is unable to conduct the required testing or concludes that the required testing is not necessary in this case, he or she should clearly explain why that is so.

3.  Obtain a VA addendum opinion addressing upper and  lower extremity neuropathy.  If an examination is found necessary, one should be undertaken.  Clarify whether the Veteran has a disability or disabilities associated with the nerves of the upper and lower extremities (except for radiculopathy of right lower extremity associated, which has already been found and is service connected) and whether it any neurological disability found is as likely than as not due to service.

4.  Readjudicate the claims.  If any benefits sought remain denied, the AOJ should provide the Veteran and the representative a Supplemental Statement of the Case.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (2012).




______________________________________________
J. W. FRANCIS
Veterans Law Judge, Board of Veterans' Appeals




Department of Veterans Affairs


